Citation Nr: 1719145	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-42 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for left foot numbness.

3.  Entitlement to service connection for right foot numbness.   

4.  Entitlement to service connection for migraines. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1970 to September 1974 and in the United States Army Reserves with a period of active duty from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Montgomery, Alabama. 

This claim was previously before the Board in March 2016, where the Board remanded the case for additional development.  It has now been returned to the Board. 
 
The issue of service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of evidence reflects that the Veteran's hypertension was due to his active duty service. 

2.  The preponderance of evidence reflects that the Veteran's left foot numbness was not due to any incident of his active duty service. 

3.  The preponderance of evidence reflects that the Veteran has not had a right foot disability manifested as numbness during the appeal period.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.104 (2016).  

2.  The criteria for service connection for left foot numbness have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for right foot numbness have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by a VCAA letter sent in March 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private treatment records, his VA treatment records, and his VA examination report.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board remanded the case in March 2016 for a VA Examination.  Applicable law mandates that there must be substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran received a VA examination in November 2016.  In accordance with Stegall, the Board finds there was substantial compliance with the remand directives.  Id.  

Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The opinion based on the November 2016 examination provided an adequate rationale for the Veteran's service connection claims for hypertension and bilateral foot numbness.  The VA examiner's rationale for the Veteran's service connection claim for migraines will be addressed in the Remand portion below.  Accordingly, the Board's duty to assist has been fulfilled.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Service Connection for Hypertension

The first two elements of a service connection claim are met in this case.  The Veteran suffers from a current disability, hypertension, and the onset was in service.  Here, the element at issue is nexus. 

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as hypertension, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The November 2016 VA examiner noted that the Veteran was diagnosed with hypertension in 1992 and onset began in 1991 when the Veteran was in Saudi Arabia.  The examiner noted that the Veteran's hypertension was chronic.  The Veteran's private treatment records and VA treatment records show that his hypertension has continued since service.  Specifically, in September 2008, the Veteran's VA treatment records stated that he has suffered from hypertension for the past 10 to 12 years. 

The Board does note that the VA examiner ultimately concludes that the Veteran's hypertension was not due do any in-service activity.  However, this opinion is based on the examiner's finding that the Veteran's hypertension was not related to his Agent Orange exposure.  The Board acknowledges this contradiction in the examiner's opinion, as the examiner likewise found that the Veteran's hypertension did develop to a compensable degree within one year of his separation of active service in 1991.

The Board resolves this contradiction in the Veteran's favor and finds that presumptive service connection is warranted.  As noted by the VA examiner and the Veteran's medical records, the Veteran's hypertension began while in service and has continued.  Furthermore, there is clear medical evidence his hypertension manifested to a compensable degree within one year post-service.  Thus, through presumptive service connection the nexus element of service connection is met.

Consequently, the Board finds the Veteran's claim for service connection for hypertension is warranted.  

B.  Left Foot Numbness 

1.  Direct Service Connection 

The first two elements of direct service connection are met.  In addition to carrying a diagnosis of peripheral neuropathy of the left lower extremity, the Veteran sustained an in-service injury.  The Veteran's STRs indicate that in October 1971 the Veteran sprained his left ankle.  Accordingly, the element of direct service connection at issue is nexus.  

The November 2016 VA examiner opined that the Veteran's left lower extremity peripheral neuropathy is not due to his left ankle sprain in service.  The examiner stated that it is unlikely that a sprain which resolved many years ago would lead to current foot numbness.  The examiner noted the Veteran's ankle sprain occurred in 1971 and the onset of the Veteran's left foot numbness was in the 1980s.  The VA examiner's opinion is highly probative. 

In evaluating a claim for benefits the Board considers lay evidence and medical evidence.  The Board finds the Veteran is competent to report observable symptoms such as numbness in his left foot.  However, the Veteran is not competent to provide an opinion as to the etiology of his disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428. 435 (2011).  The specific issue in this case, determining the etiology of the Veteran's left lower extremity peripheral neuropathy, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4. (Fed. Cir. 2007).

Determining the etiology of the Veteran's disability requires more than just observations of physical symptoms but requires medical training.  Here, there is no indication the Veteran has any medical skills or training.  As a result, the probative value of the Veteran's assertion that his current left foot numbness is related to October 1971 ankle sprain carries low probative weight.

Conversely, the VA examiner's opinion carries high probative value.  The VA examiner considered the Veteran's private treatment records, VA treatment records, and lay statements.  In evaluating all this evidence, the examiner opined that his left ankle sprain was unlikely due to his current left foot numbness because the left ankle sprain resolved many years ago.  Therefore, the Board finds the examiner's opinion carries more probative weight than the Veteran's lay statements.

The Board finds there is no nexus between the Veteran's current disability and his in-service injury.  Though the Board considers the Veteran's lay statements, those statements must be weighed against the examiner's opinion.  Here, the balance of probative evidence weighs against the Veteran's lay assertions.  Consequently, the Board finds the nexus element of direct service connection is not met. 

2.  Herbicide Agent Exposure 

Additionally, while the Board acknowledges the Veteran served in the Republic of Vietnam and was exposed to an herbicide agent, presumptive service connection is not warranted.  Certain types of peripheral neuropathy are diseases that are presumptively associated with exposure to herbicide agents.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2016).  The regulations formerly referred to "acute and subacute" peripheral neuropathy; however, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for acute and subacute peripheral neuropathy.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences report titled, Veterans and Agent Orange:  Update 2010, which concluded that early-onset peripheral neuropathy associated with exposure to herbicide agents is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. § 3.307(a)(6)(ii) and 38 C.F.R. § 3.309(e) with the term "early-onset" and removed the Note the 38 C.F.R. § 3.309(e) requiring that neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset for the presumption to apply.  

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (2016).  Here, the Veteran left Vietnam in May 1972 and began experiencing symptoms of his peripheral neuropathy in the 1980s.  Consequently, the Veteran's disability cannot be presumptively service connected based on the Veteran's exposure to herbicide agents. 

The Board acknowledges the Veteran's statement that he believes his foot numbness is related to exposure to herbicide agents, but the Veteran is not competent to make an etiological opinion.  Further, there is no competent medical evidence to connect the Veteran's left lower extremity peripheral neuropathy and his exposure to herbicide agents.  The Board concludes a VA examination is not necessary to provide an etiological opinion regarding herbicide agent exposure because there is a lack of competent evidence to relate the Veteran's disability to his exposure to herbicide agents.  See 38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds there is no direct service connection between the Veteran's exposure to herbicide agents and his left foot numbness. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection for left foot numbness is denied. 

C.  Service Connection for Right Foot Numbness 

Service connection is not warranted for the Veteran's right foot numbness because the first element of service connection is not met.  There is no competent medical evidence of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  

The VA examiner in November 2016 noted there was some previous medical evidence that the Veteran complained about symptoms relating to his right foot.  In September 2013, the Veteran stated his right foot symptoms were worse than his left.  He also referenced an abnormal monofilament test on the right foot, but stated that it was "not consistent" with the Veteran's subjective complaints.  However, at the November 2016 examination the Veteran only complained about his left foot.  Moreover, the VA examiner conducted testing on the Veteran's right lower extremity and found no objective medical evidence to confirm a diagnosis of right lower extremity peripheral neuropathy.  Significantly, all testing of the Veteran's right lower extremity revealed normal results.  

The Board acknowledges the Veteran's lay statement that he has bilateral foot numbness.  However, his statement that he was never asked about his bilateral foot numbness contradicts the tests from the November 2016 VA examination.  While the Veteran is competent to report his symptoms and those lay statements must be considered when determining service connection, the Veteran's subjective complaints are less probative than the findings of the VA examiner in this case, who evaluated the Veteran and conducted diagnostic tests.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence does not show that the Veteran had a disability due to right foot numbness during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  


ORDER

Entitlement to service connection for hypertension is granted. 

Entitlement to service connection for left foot numbness is denied. 

Entitlement to service connection for right foot numbness is denied. 


REMAND

The Veteran seeks service connection for migraines.  The Veteran received a VA examination in November 2016, but the examiner did not provide an adequate etiological opinion for the Veteran's migraines.  The examiner noted the Veteran was already service-connected for chronic sinusitis and noted that the Veteran suffered from migraines.  However, the examiner failed to give an opinion discussing the nexus between the Veteran's current migraines and any in-service event.  Likewise, the examiner failed to opine on the possible relationship between the Veteran's migraines and service-connected chronic sinusitis.  Therefore, the case is remanded to the AOJ for the examiner to provide an etiological opinion for the Veteran's migraines. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the November 2016 examination so a supplemental opinion may be provided with respect to the claim for service connection for migraines.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and copy of this remand must be made available to the examiner for review. 

(a) If a new examination is needed, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

(b) The examiner should opine as to whether it is at least as likely as not (at least 50 percent probability) that the Veteran's migraines are due to an in-service injury or event.

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran's migraines are caused by his service-connected chronic sinusitis. 

(d) The examiner should opine as to whether it is at least as likely as not that the Veteran's migraines are aggravated by his service-connected chronic sinusitis.  

(e) The examiner must provide a complete explanation for his or her opinions(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  The case should then be returned to the Board for further appellate review if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


